Title: Abigail Adams to Catherine Nuth Johnson, 26 June 1798
From: Adams, Abigail
To: Johnson, Catherine Nuth


          
            
              my dear Madam
              Philadelphia June 26 1798
            
            I received your Letter of June 20th with one for mrs Adams which I shall forward in a few day’s. I am Sorry to learn that your Health & spirits are depressed. I know well that want of Health mars every other enjoyment. You must Call Reason & Philosophy to your Aid, nor let the untoward occurrences of Life too much depress you. “Man wants but little here below, nor want that little long” are sentiments of Goldsmith in his Ballad, but they are such as tend to make us submit with Patience & resignation. if we can have the comforts of Life, we will not repine if fortune or misfortune deprive us of the Luxeries— it is very hard however, after a labourious Life spent in acquiring a Competancy, and having lived and Educated a family in the enjoyment & expectation of it, to be deprived of it, at a time when we most need repose and quiet; the unsettled State of the world, and the rapid Changes which have taken place, has renderd Property less Secure than in any former times—
            we have very warm weather here and the City becomes very oppressive. the fever is not here as yet, at least not publickly known to be so, tho I know it is sickly, and every day will render it more so—
            I hope in a fortnight Congress will rise— I have spoken to mr Otis— he says he will write to Thomas I am rejoiced that you are going to make an excursion from home. Gen’ll Forest I have known for many years. he is a very amiable Man, & I have been informd has a fine woman for his wife— I wish you could take a journey to the Northward I want to make one to your part of the Country, but the time when Congress will rise, will not more than permit us, just to look at our own affairs & return again—
            My kind Regards to the Young Ladies— when I write to Thomas I will deliver your kind message. if he has not lately expresst his regard, in many former Letters, he has spoken with much gratitude for your kind attention towards him
            
            I send the last dispatches from our Envoys to mr Johnson. the President joins me in / the Esteem and Regard / with which I am dear / Madam Yours
            
              A Adams
            
          
          
            the flies torment me so that it is next to impossible to write without both hands flying at the same time
          
        